DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,295,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 15 is allowable. Claim 26, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A and Species B, as set forth in the Office action mailed on 03/30/2021, is hereby withdrawn and claim 26 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record fails to teach or suggest an electrical measuring cartridge for analysis of a biological sample, the electrical measuring cartridge comprising at least: at least one biological sample holding section, each biological sample holding section of the at least one biological sample holding section being configured to contain the biological sample; a respective pair of electrical conductive sections respectively fixed to each biological sample holding section, one electrical conductive section in the pair of electrical conductive sections being respectively fixed to one side of a biological sample holding section and a second electrical conductive section in the pair of electrical conductive sections being respectively fixed to an opposite side of a biological sample holding section; and at least one closing section respectively attached to and configured to be nested inside each biological sample holding section to separate a sealed portion of each biological sample holding section from each respective pair of electrical conductive sections.
Claims 16-25 depend from claim 15.
Regarding claim 26, the prior art of record fails to teach or suggest an electrical measuring apparatus comprising at least: a cartridge insertion section into which an electrical measuring cartridge for analysis of a biological sample is inserted, the electrical measuring cartridge including at least at least one biological sample holding section, each biological sample holding section of the at least one biological sample holding section being configured to contain the biological sample, a respective pair of electrical conductive sections respectively fixed to each biological sample holding section, one electrical conductive section in the pair of electrical conductive sections being respectively fixed to one side of a biological sample holding section and a second electrical conductive section in the pair of electrical conductive sections being respectively fixed to an opposite side of a biological sample holding section; and at least one closing section respectively attached to and configured to be nested inside each biological sample holding section to separate a sealed portion of each biological sample holding section from each respective pair of electrical conductive sections; an application unit that applies a voltage to the electrical conductive sections; and a measurement unit that measures an electrical property of the sample.
Regarding claim 27, the prior art of record fails to teach or suggest an electrical measuring method for analysis of a biological sample, the method comprising: measuring an electrical property of the biological sample using an electrical measuring cartridge, the electrical measuring cartridge including at least at least one biological sample holding section, each biological sample holding section of the at least one biological sample holding section being configured to contain the biological sample; and 9556436.1Application No.: 16/376,0616 Docket No.: S1459.71886US01 Reply to Office Action of September 1, 2021 a respective pair of electrical conductive sections respectively fixed to each biological sample holding section, one electrical conductive section in the pair of electrical conductive sections being respectively fixed to one side of a biological sample holding section and a second electrical conductive section in the pair of electrical conductive sections being respectively fixed to an opposite side of a biological sample holding section; and at least one closing section respectively attached to and configured to be nested inside each biological sample holding section to separate a sealed portion of each biological sample holding section from each respective pair of electrical conductive sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797